52 So. 3d 876 (2011)
In re Connie M. EASTERLY.
No. 2010-B-2765.
Supreme Court of Louisiana.
January 28, 2011.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent violated Rule 8.4(b) of the Rules of Professional Conduct. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, proposing that respondent be suspended from the practice of law for one year and one day. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Connie M. Easterly, Louisiana Bar Roll number 26278, be suspended from the practice of law for a period of one year and one day, retroactive to May 20, 2010, the date of her interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.